Citation Nr: 1733467	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating for residuals of hepatitis B in excess of 10 percent prior to May 1, 2015 and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned in a July 2016 hearing.  A transcript is of record.  The Board previously considered and remanded this case in September 2016.  


FINDINGS OF FACT

1. Prior to May 1, 2015, the evidence shows the Veteran experienced daily fatigue and malaise with intermittent nausea, vomiting and right upper quadrant pain but had no required medication, restricted diet, or weight loss.

2. At all times during the period on appeal, the weight of the evidence is against finding hepatomegaly, weight loss, or incapacitating episodes from debilitating symptoms.


CONCLUSION OF LAW

1. The criteria for a 20 percent rating, but not higher, for hepatitis B have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7354 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In December 2009, the RO sent the Veteran a letter a notice letter.    

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA provided examinations for hepatitis B in March 2010, May 2015, and February 2017.  The AOJ substantially complied with the Board's remand directives by obtaining the February 2017 VA examination, to include diagnostic testing.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As such, the Board will proceed with consideration of the Veteran's appeal.  

II. Rating Analysis

The Veteran asserts that hepatitis B disability should be rated in excess of the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses, such as fatigue.  However, he is not competent to determine findings that require medical expertise, such as medically prescribed bedrest.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

The Veteran's hepatitis B residuals have been rated 10 percent and then 20 percent disabling under DC 7354.  Under DC 7354, a 10 percent rating is assigned for hepatitis with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks in the prior 12 month period.  A 20 percent evaluation is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks but less than four weeks during the past 12 month period.  

A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Finally, a 100 percent evaluation is warranted for hepatitis with serologic evidence of infection and near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Note (1) explains that "incapacitating episodes" means a period of acute symptoms severe enough to required bed rest and treatment by a physician.  38 C.F.R. § 4.114.

After review of the record, the Board resolved doubt in the Veteran's favor and finds that he met the criteria for a 20 percent rating for the entire period on appeal but does not meet the criteria for a 40 percent rating for hepatitis B.  See 38 C.F.R. § 4.114, DC 7354.

The evidence shows daily fatigue, malaise, and upper right quadrant pain but no weight loss, hepatomegaly (enlarged liver), or incapacitating episodes.  A January 2010 private treatment record shows complaints of fatigue, decreased energy, and joint pain but normal appetite and no weight gain or loss greater than 10 pounds.  The March 2010 examiner recorded near-constant fatigue and malaise and intermittent nausea, vomiting, anorexia, and daily right upper quadrant pain.  The examiner found no weight loss, no incapacitating episodes in the prior 12 months, no liver disease, and mild effects on shopping, chores, exercise, and recreation.  

The May 2015 examiner recorded daily fatigue and malaise, intermittent right upper quadrant pain, no incapacitating episodes, no liver problems, no required medication, and no functional impairment from hepatitis B.  During the July 2016 Board hearing, the Veteran reported daily fatigue, vomiting and nausea every once in a while, and occasional pains on the right side.  He noted that he had not lost a lot of weight but had gone down from 207 pounds to about 195 pounds.  He testified that he was taking medication but discussed medication for his heart and back conditions.  Finally, he noted that he sometimes leaves work early because he is fatigued or does not feel well. 

The record contains VA treatment notes from 2010 to 2016 showing the Veteran's weight fluctuated from 211 pounds down to 203, 197, 189, and then up to 196.  
See LCM CAPRI.  During the February 2017 examination, the Veteran reported  tiredness, weakness, intermittent right upper quadrant pain that usually lasted approximately 10 minutes, and occasional mild weight loss and gain.  He denied hospitalization in last 12 months and medication for hepatitis.  The examiner found that he required no medications and had symptoms of daily fatigue, intermittent malaise, and intermittent right upper quadrant pain, but no incapacitating episodes.  The examiner reviewed an abdominal ultrasound that showed slight hyperechoic right renal parenchyma but no significant hepatomegaly or obstructive cholelithiasis or cholecystitis.  The examiner concluded that the Veteran's liver was normal, to include without hepatomegaly, and his hepatitis had no impact on his ability to work.    

After reviewing the relevant medical and lay evidence, the Board finds that it does not show the Veteran required dietary restrictions or medication to control his hepatitis symptoms, which is required for the 20 percent rating.  However, the 2010 examiner recorded daily and near-constant symptoms that are indicative of the type of disability for a 20 percent rating.  Both the 10 and 20 percent criteria seem equally applicable.  The Board resolves doubt as to the degree of disability in the Veteran's favor and finds that he met the criteria for a 20 percent rating for the entire period on appeal.  See 38 C.F.R. §§ 4.3, 4.114, DC 7354.

However, the weight of the evidence is against finding hepatitis B symptoms causing weight loss, hepatomegaly, or incapacitating episodes to more nearly approximate the 40 percent criteria.  While the Veteran reported and the record shows that his weight fluctuated approximately 10 pounds, the changes occurred over a period of several years with weight gains and losses.  Treatment records show he was counseled on nutrition and weight and providers consistently found he did not have significant or unintentional weight loss or gain.  None of the examiners classified the Veteran as having hepatitis-induced weight loss, minor or otherwise.  The March 2017 ultrasound showed no hepatomegaly.  Finally, there is no evidence of incapacitating episodes requiring bedrest and physician treatment.  During the Board hearing, the Veteran reported sometimes leaving work early because of fatigue.  He did not, however, say that his symptoms required bed rest.  Instead, he denied being hospitalized for hepatitis and the examiners found no evidence of incapacitating episodes during the period on appeal.  Based on the foregoing evidence, the Board finds that the Veteran's hepatitis symptoms did not meet the criteria for a 40 percent or higher disability rating.  See 38 C.F.R. § 4. 114, 
DC 7354.

The Veteran's service-connected hepatitis is listed in VA's schedule for rating disabilities.  As such, consideration of other diagnostic codes is not necessary.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.")  Within the two staged periods, hepatitis B symptoms were generally consistent such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.


ORDER

A 20 percent rating, but not higher, for hepatitis B for the entire period on appeal is granted. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


